DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2022.

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 01/29/2020 and 12/06/2021 have been acknowledged.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 line 3 recites “characterized a substrate” which should read as -- characterized by a substrate --. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 11 recites the limitation “adjusting the conditions of the processing chamber”. There is insufficient antecedent basis for the conditions of the processing chamber in the claim, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “adjusting conditions of the processing chamber”.
Claim 3 line 3 recites “about 1100 to 1350 degrees Celsius”. Claim 9 line 6 recites “about 1E+10 to about 1E+21”. Claim 10 line 6 recites “about 0.01% to about 50%”. The term “about” is a relative term that is not specifically described in the specification, the claims, or the drawings in a way that one of ordinary skill in the art would be appraised of the upper bounds and lower bounds the above limitations as claimed, therefore rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear and pointed out as required. For the purpose of examination, the examiner interprets these limitations such that “about” is removed, e.g. “1100 to 1350 degrees Celsius” in Claim 3.
 Claim 7 line 1-3 recites “the piezoelectric film growth process can include a directed growth upon a nucleation layer, growth upon a super lattice nucleation layer, or a 3growth upon graded transition nucleation layers”. Claim 7 line 4-7 recites “the nucleation layer, each layer of the 5graded transition nucleation layers, and each nucleation layer within the super lattice nucleation 6layer can include materials or alloys having at least one of the following: AlN, AlGaN, GaN, 7AlScN, InN, InGaN, AlInN, AlInGaN, and BN”. Claim 9 line 2-5 recites “the one or more impurity 3species can include the following: silicon (Si), magnesium (Mg), carbon (C), oxygen (O), erbium 4(Er), rubidium (Rb), strontium (Sr), scandium (Sc), beryllium (Be), molybdenum (Mo), 5zirconium (Zr), Hafnium (Hf), and vanadium (Va)”. Claim 10 line 3-5 recites “the alloying 3elements can include the following: magnesium (Mg), erbium (Er), rubidium (Rb), strontium 4(Sr), scandium (Sc), titanium (Ti), zirconium (Zr), Hafnium (Hf), vanadium (Va), Niobium (Nb), 5and tantalum (Ta)”. The use of the term “can” in these limitations does not necessarily limit the claimed invention because “can” is an open statement that does not necessarily have to be true, therefore these limitations can be interpreted such that the “can” limitations are not met,( i.e. if the piezoelectric film growth conditions can include a direct growth upon a nucleation layer, growth upon a super lattice nucleation layer, or a 3growth upon graded transition nucleation layers, it does not require the piezoelectric film growth conditions to include one of a direct growth upon a nucleation layer, growth upon a super lattice nucleation layer, or a 3growth upon graded transition nucleation layers as the piezoelectric film growth conditions can include something else, etc.), therefore rendering the claims indefinite because the metes and bounds of the claims are not sufficiently clear. For the purpose of examination, the examiner interprets these limitations such that “can” is removed, e.g. “the piezoelectric film growth process includes…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 6,617,060 to Weeks.
As per claims 1-2 and 6-7, Weeks discloses a method for fabricating an acoustic resonator device, the method comprising:
[1] providing a seed substrate (silicon substrate 14, Fig 1), the seed substrate being characterized a substrate crystallographic orientation (single-crystal silicon preferably Si (111), Col 7 line 54-57); placing the seed substrate within a processing chamber having a controlled environment (“environment (e.g. a process system)”, Col 9 line 8-9; see Col 9 line 7-65); heating the seed substrate to a first desired temperature (about 900 to about 1200 degrees Celsius, Col 9 line 36-38; 1000-1100 degrees Celsius, Col 11 line 28-30); cooling the seed substrate to a second desired temperature (“furnace cooled to room temperature”, Col 11 line 53-55); introducing reactants to the processing chamber to start a piezoelectric film growth process (Col 9 line 16-65); adjusting the conditions of the processing chamber to form the piezoelectric film (transition layer 12 and/or GaN layer 16 in Fig 1; compositionally-graded strained layer superlattice 22 and GaN layer 16 in Fig 3A-B; transition layer 12, GaN layer 16, and/or intermediate layer 28 in Fig 6) (Col 9 line 44 - Col 10 line 45); modulating a strain state of the piezoelectric film (reducing internal stress, Col 3 line 47-51“strain relief” condition due to relieving internal stresses, Col 4 line 24-43); turning off the reactants (it is inherent and/or obvious that the reactants would be turned off once a desired thickness was reached and/or when the piezoelectric film is completed; Col 11 line 44-55); and reducing the temperature of the processing chamber to room temperature (“furnace cooled to room temperature” Col 11 line 53-55).

[2] wherein the seed substrate is selected from one of the following: a silicon substrate (silicon substrate 14, Col 7 line 54-61), a sapphire substrate (“silicon on sapphire”, Col 8 line 7-12), silicon carbide substrate, a GaN bulk substrate, a GaN template, an AlN bulk, an AlN template, and an Al.sub.xGa.sub.1-xN template; and wherein the substrate crystallographic orientation includes a polar, non-polar, or semi-polar crystallographic orientation (it is noted by the examiner that the choice of polar, non-polar, or polar appears to cover all options for crystallographic orientations, therefore any crystallographic orientation would meet this limitation; further, Col 7 line 54-57 discloses that the substrate is preferably Si (111) which is non-polar).

[6] wherein introducing the reactants includes introducing Group III and Group V reactants (trimethylaluminum (TMA) or triethylaluminum (TEA) for aluminum; trimethylindium (TMI) or triethylindium (TEI) for indium; trimethylgallium (TMG) or trimethylgallium (TEG) for gallium, and ammonia (NH3) for nitrogen, Col 9 line 15-25).

[7] wherein the piezoelectric film growth process can include a direct growth upon a nucleation layer (transition layer 12, Fig 1), growth upon a super lattice nucleation layer (compositionally-graded strained layer superlattice 22, Fig 3A-B), or a growth upon graded transition nucleation layers (compositionally-graded strained layer superlattice 22, Fig 3A-B); wherein the super lattice nucleation layer includes alternating pairs of nucleation layers (alternating layers 24a, 24b, Fig 3A-B); and wherein the nucleation layer, each layer of the graded transition nucleation layers, and each nucleation layer within the super lattice nucleation layer can include materials or alloys having at least one of the following: AlN, AlGaN, GaN, AlScN, InN, InGaN, AlInN, AlInGaN, and BN (AlN, GaN, AlGaN, InGaN AlInGa, and/or InGaN, Col 3 line 62-53, Col 4 line 1-42, Col 5 line 24-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 6,617,060 to Weeks in view of US 2014/0318443 to Fenwick and US 2005/0148161 to Chen.
As per claims 3-5, Weeks discloses heating the seed substrate to a first temperature in the range of 1100 to 1350 degrees Celsius (about 900 to about 1200 degrees Celsius, Col 9 line 36-38; 1000-1100 degrees Celsius, Col 11 line 28-30) at a reduced pressure between 5-800 mbar (1-760 Torr equivalent to 1.3-1013.3 mbar, Col 9 line 37-38; 30-200 Torr equivalent to 40-267 mbar, Col 11 line 29-30) and followed by cooling the seed substrate to room temperature (“furnace cooled to room temperature”, Col 11 line 53-55), however, Weeks does not disclose introducing purified hydrogen to the processing chamber with a purity greater than 99.9995%, or that the cooling cools the seed substrate by 100-200 degrees Celsius.

However, second reference, Fenwick, discloses a similar piezoelectric film growth process wherein after the seed substrate (silicon substrate 11, Fig 1) is placed in a processing chamber (“chamber” see step 17 in Fig 2) ,a purified hydrogen gas is introduced into the processing chamber (see step S18 in Fig 2) the seed substrate is heated to a first desired temperature in the range of about 1100 to 1350 degrees Celsius (1140 degrees Celsius, Para 0033 line 7) followed by cooling the seed substrate by 100-200 degrees Celsius to a second desired temperature (1020 degrees Celsius, Para 0033 line 7-8) in order to clean the seed substrate and remove SiO2 contaminants from the surface of the seed substrate (Para 0033).
As per claims 3-4, Weeks discloses that the processing gas is introduced in a range of 5-30 slpm (3-10 slpm, Col 9 line 35-36) at a reduced pressure (1-760 Torr equivalent to 1.3-1013.3 mbar, Col 9 line 37-38; 30-200 Torr equivalent to 40-267 mbar, Col 11 line 29-30), and Fenwick discloses that heating the seed substrate to the first desired temperature includes introducing hydrogen gas in the range of 5-30 slpm (106 to 118 cubic centimeters of hydrogen per minute flow over each square centimeter of the surface of the substrate, Para 0033 line 4-6; therefore if the substrate has a total surface areas of 5,000-30,000 square centimeters the flow of hydrogen is 5-30 slpm) to the processing chamber and heating the seed substrate in the range of about 1100 to 1350 degrees Celsius (1140 degrees Celsius, Para 0033, line 7), but neither Weeks nor Fenwick explicitly disclose that the hydrogen gas is purified with a purity greater than 99.9995%.
However, third reference, Chen discloses a similar piezoelectric film growth process wherein a cleaning process for a substrate (10, Fig 1) includes introducing a purified hydrogen gas (ultra-pure hydrogen with less than 10 ppb of oxygen and moisture corresponding to over 99.9999% hydrogen gas, Para 0030 line 1-4) is introduced into a processing chamber (“epitaxy deposition chamber”, Para 0028 line 1-2), heating the seed substrate (Par 0030 line 5, Para 0033 line 7) at a reduced pressure (Para 0030 line 6) in order to remove oxygen concentration from the surface of the seed substrate without roughening the surface (Para 0030-0031).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the disclosure of Weeks with the aforementioned teachings of Fenwick and Chen as to introduce purified hydrogen to the processing chamber in the range of 5-30 slpm with a purity greater than 99.9995% during the step of heating the seed substrate to the first desired temperature and cool the seed substrate by 100-200 degrees Celsius during the step of cooling the seed substrate to the second desired temperature with the reasonable expectation that this would clean the seed substrate and remove SiO2 contaminants from the surface of the seed substrate (Fenwick: Para 0033), and remove oxygen concentration from the surface of the seed substrate without roughening the surface (Para 0030-0031).

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 6,617,060 to Weeks in view of US 2015/0102705 to Iwamoto.
As per claim 8, Weeks discloses modulating the strain state of the piezoelectric film by modifying one ore more growth conditions (by controlling the growth environment in the processing chamber by controlling the temperature and pressure inside the processing chamber as well as the flow rate of the different processing gases, Col 9 line 6 - Col 10 line 27) resulting in the strained single crystal piezoelectric layer, but Weeks does not explicitly disclose  that the piezoelectric layer has an acoustic velocity characteristic with a modulated range of ±1000 m/s.
However, it is inherent and/or obvious that piezoelectric materials such as the Gallium Nitride (GaN) as disclosed in Weeks, have a modulated acoustic velocity range which is the speed at which an acoustic vibration propagated through the material.
Further second reference, Iwamoto discloses an acoustic resonator device in which an acoustic velocity characteristic of a piezoelectric high acoustic velocity film (3, Fig 1) deposited on a substrate (2, Fig 1) is about 4200 to about 6000 m/s (Para 0116).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the disclosure of Weeks with the aforementioned teachings of Iwamoto such that the acoustic velocity characteristic of the strained crystal piezoelectric layer has a modulated range of ±1000 m/s, with the reasonable expectation that it is inherent and/or it would have been obvious to one of ordinary skill in the art that piezoelectric materials such as Gallium Nitride as disclosed in Weeks would have an acoustic velocity range and with the reasonable expectation from one of ordinary skill in the art that the strained crystal piezoelectric layer of Weeks could have an acoustic velocity characteristic with a modulated range of ±1000 m/s such as taught by Iwamoto and with the motivation that this acoustic velocity range would allow the piezoelectric layer to operate at higher frequencies (Iwamoto: Para 0088 line 17-26). 

Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 6,617,060 to Weeks in view of US 2014/0354109 to Grannen and US 2015/0236121 to Chiu.
As per claims 9-10, Weeks discloses that the piezoelectric layer is doped with impurities such as silicon or alloying elements such as magnesium (Col 10 line 28-64) to produce a desired semiconductor structure with a desired conductivity and that the doping is done using known techniques to achieve a desired conductivity (Col 10 line 14-22), but Weeks is silent regarding the specific details of the doping such as the impurity/alloying concentrations and hoe the doping is performed.
However, second reference, Grannen discloses a similar method of fabricating an acoustic oscillator, wherein the piezoelectric layer (308, Fig 3B; 408A, Fig 4A; 408B, Fig 4B) is doped with a rare earth metal, specifically scandium (Sc), to enhance the piezoelectric coefficient and electromechanical coupling of the piezoelectric layer (Para 0021), and discloses that the doping percent is varied from 0.5%-40% to balance the lowering and balancing of stresses in the piezoelectric layer and the increase in the coupling coefficient (Para 0032), and discloses that the doping includes using a has source to directly deliver the impurity species (Para 0044). 
It is understood by the examiner that the doping percent range of 0.5%-40% would encompass the claimed impurity concentration of “about 1E+10 to about 1E+21 per cubic centimeter” since this is a very large range of values of concentration and especially since the term “about” is used to describe the range which increases the range of concentrations that can be considered to read on the claimed impurity concentration.
Further, third reference, Chiu discloses a piezoelectric layer that is doped with an impurity concentration of 1E+17 per cubic centimeter to prevent electron injection from the substrate (Para 0032), which is within the claimed impurity range.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Weeks with the aforementioned teachings of Grannen and Chiu as to dope the piezoelectric layer with scandium at a impurity concentration from about 1E+10 to about 1E+21 per cubic centimeter by using a gas source to directly deliver the impurity species/alloying element to have a concentration ranging from about 0.01% to about 50% with the reasonable expectation that the doping the piezoelectric layer using a gas source at the claimed concentration would enhance the piezoelectric coefficient and electromechanical coupling of the piezoelectric layer (Grannen: Para 0021) and prevent electron injection from the substrate (Chiu: Para 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729